McDEVITT, J.,
In the present case, the Sheriff of Philadelphia County, having been entrusted with service of the complaint upon defendant, made a return of “not found” on February 29, 1968. (The action had been commenced by filing of the complaint on January 18, 1968.) On May 14, *5461968, plaintiff caused the complaint to be reinstated, and the sheriff thereafter sought to make service upon defendant under Pennsylvania Rule of Civil Procedure 2079, which provides for service upon a resident “who conceals his whereabouts.” The registered letter that was sent to defendant at his home address was received by a person who signed the postal receipt, “Ruby Goode.”
Defendant, by the present preliminary objection in the nature of a motion to strike service, has questioned the efficacy of service under rule 2079.
We recognize at the outset that the method of service employed has fulfilled the aim of service of process; defendant has received notice of the action pending against him and has the opportunity to defend against it. Although we agree with plaintiff that, with certain exceptions, the sheriffs return is conclusive on its face (Hollinger v. Hollinger, 416 Pa. 473), we cannot conclude that defendant “concealed his whereabouts.” The return of “not found” means |that the sheriff actually attempted to serve defendant ¡(how many times he tried is not known) and was unsuccessful. From this conclusion, however, one is hardly justified in further reasoning that defendant “concealed his whereabouts” unless there are further facts to buttress this last conclusion.
No such further facts having been presented to the court, defendant’s motion should be granted.
. ORDER
And now, August 7, 1969, it is ordered that defendant’s motion to strike service be, and the same hereby is, granted. Plaintiffs’ complaint is ordered reinstated, and plaintiff is granted 30 days from the date of this order in which to effect personal service of process through the sheriff. Upon a further return of “not found” being made by the sheriff, plaintiff may proceed to make service upon defendant under Pa. R. C. P. 2079.